The after final amendment raises new issues, but would overcome all of the rejections in the most recent final Office action.  A decision on determining allowability could not be made within the guidelines of AFCP 2.0.  After updating the search, it appears the following appear to read on the proposed amendments:  Murphy (US 2019/0325259), Do (US 2020/0286614) and Streit (US 2020/0044852).  Further search and consideration is required.

/BOBBAK SAFAIPOUR/            Primary Examiner, Art Unit 2665